DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/11/21 have been fully considered but they are not persuasive.
Applicant argues “Beadle discloses an articulated lighting pole. The Office apparently relies on cavities (130, 132) of Beadle to address the claimed ‘channels’, the screw seat (134) for the claimed ‘opening’, and the O-ring (125) for the claimed ‘seal’. 
Beadle explicitly discloses that the O-ring (125) provides ‘means for adjustable securing the pivoting knuckle assembly’ and "prevent[s] the intrusion of moisture and dirt within the internal cavities of the joint.’ Indeed, the O-ring (125) extends around the cavities (130, 132) that extend around the screw seat (134), as illustrated in FIG. 6 (reproduced below). 

    PNG
    media_image1.png
    523
    299
    media_image1.png
    Greyscale
 
Thus, Applicant respectfully submits that the O-ring (125) of Beadle does not ‘separat[e] the channels of the first and second parts from the opening’ as currently recited in independent claim 1, and previously of dependent claim 3. 
For at least these reasons, Applicant respectfully requests withdrawal of the § 102 rejection and allowance of independent claim 1. Claims 4, 6, 7, and 9-15 are additionally allowable for at least being dependent on independent claim 1.’
In response, and with reference to the following annotated figure,

    PNG
    media_image2.png
    669
    348
    media_image2.png
    Greyscale

The O-ring (125) oriented vertically along an axis referenced as “the seal axis of separation” in the figure above.  This seal axis axially separates one channel (116) from the other channel (118), and also delineates the interface of the first and second parts at the openings (130, 132) of the first 

Applicant further argues, “To address the claimed ‘extractor’, the Office ‘takes Official Notice of the use of an extractor, such as a drill having a screw bit that is capable of decoupling a screwed coupling.’ Applicant respectfully disagrees. 
Although a drill having a screw bit is known to one of ordinary skill to apply torque to a screw, the alleged drill having a screw bit would not be a component of a ‘fluidic connector’ let alone a component of ‘the second part’, as claimed (‘the second part comprises an extractor configured to exert a force that enables decoupling of the first and second parts’).”
Examiner disagrees.  There is nothing in the claims that preclude interpretation of the second part to comprise one of elements (102, 104) as well as the extractor.

Applicant continues, “Indeed, the present application discloses that ‘it is necessary to exert on the part 12 a force opposite that produced by the screw 30 when tightening it. Merely loosening the screw 30 is not sufficient to enable decoupling of the connector because of the adhesion. This opposite force may be exerted by an external tool. However, the second part 14 advantageously 

    PNG
    media_image3.png
    353
    661
    media_image3.png
    Greyscale

The force exerted by a rotary drill, via the screw bit, is substantial, as evidenced by the reaction force from the drill to a user when overtorquing or overtightening a screw.  The axial force exerted by a user to the rotary drill when untorquing the screw in Beadle in addition to the rotational force imparted by the drill to the screw and assembly of Beadle is certiainly sufficient to overcome a mere frictional surface lock between the two tapered surfaces in Beadle.
.

Election/Restrictions
Claims 2, 5 and 8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/19/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, lines 1-2, “the screw” lacks proper antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-7, 9 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beadle (US 6,902,200).
As to claim 1 and with reference to the annotated figure below, Beadle discloses a fluidic connector configured to enable circulation of a fluid, the fluidic connector comprising: first and second parts configured to be coupled, each of the first and second parts comprising a channel in communication with each other, when the first and second parts are in a coupled configuration, wherein the channels of the first and second parts are configured to convey the fluid, a locking mechanism (134) configured to bear on the second a first of the two part and to exert a force on the first a second of the two parts in order to hold the first and second parts in the position when the two parts are coupled configuration, wherein the locking mechanism is configured to pass through an opening in the second, and a seal (125) separating the channels of the first and second parts from the opening.
Although Beadle’s connector is not shown to have a fluid flowing therethrough, it certainly is capable of circulating a fluid from one end to the other, and as such, is considered to be a fluid connector configured to enable the circulation of a fluid.

    PNG
    media_image4.png
    669
    389
    media_image4.png
    Greyscale

As to claim 4, Beadle discloses the fluidic connector of claim 1, wherein the locking mechanism comprises a screw (134) having a head that bears on the second part (102), and the screw passes through the opening 

As to claim 6, Beadle discloses the fluidic connector of claim 1, wherein the second part (104) comprises a female frustoconical surface (128), the first part (102) comprises a male frustoconical surface (122), the male and female frustoconical surfaces are complementary, an interference fit between the male and female frustoconical surfaces (col. 4, ll. 55-66) enables the relative position of the first and second parts to establish communication between the channels of the first and second parts, and the locking mechanism is configured to exert a force on the first part along an axis of the female frustoconical surface.  Refer to annotated figure above, and Figs. 6 and 7.  Note col. 4, ll. 59-62.

As to claim 7, Beadle discloses the fluidic connector of claim 6, wherein the screw (134) extends along the axis of the female frustoconical surface, and the screw thread (129) is on an axial end of the first part forming a reduced diameter section of the male frustoconical surface.  Refer to annotated figure above, and Figs. 6 and 7.  Note col. 4, ll. 59-62.

As to claim 9, Beadle discloses the fluidic connector of according to claim 7, wherein the locking mechanism exerts a force at the center of the 

As to claim 14, Beadle discloses the fluidic connector of claim 6, wherein each of the male and female frustoconical surfaces define a surface of revolution about an axis, and the axes of the male and female frustoconical surfaces coincide when the first and second parts of the connector are coupled, and the fluidic connector further comprises a set of angular abutments (110, 112) configured to define at least one orientation of the first and second parts about the coincident axes.  Refer to annotated figure above, and Figs. 6 and 7.

As to claim 15, Beadle discloses the fluidic connector of claim 14, wherein the set of angular abutments is configured to define first and second angular orientations of the first and second parts about the coincident axes, the first orientation (assembled orientation) enabling communication between the channels of the first and second parts, and the second orientation (disassembled orientation) interrupting the communication between the channels of the first and second parts.



Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 
Claims 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beadle in view of Official Notice.
As to claim 10, Beadle discloses the fluidic connector according to Claim 6, wherein the male and female frustoconical surfaces have an angle that provides self-adhesion of the male and female frustoconical surfaces once fitted together (see col. 4, ll. 55-66).  Refer to Figs. 6 and 7.
Beadle fails to teach that the second part comprises an extractor configured to exert a force that enables decoupling of the first and second parts.
However, Examiner takes Official Notice of the use of an extractor, such as a drill having a screw bit that is capable of decoupling a screwed coupling, such as in Beadle.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ an extractor in 
The second part of Beadle is considered to comprise one of components (102, 104) and the extractor.

As to claim 11, Beadle in view of Official Notice discloses the fluidic connector according to Claim 4, wherein the screw is configured to bear on the extractor (i.e. on the screw bit) to exert on the first part a force to decouple the male and female frustoconical surfaces.
The force of the drill translated through the screw bit will exert enough force to overcome the taper lock (friction lock 172) in Beadle.

As to claim 13, Beadle in view of Official Notice discloses a fluidic connector according to Claim 11, wherein the extractor is configured to render the screw captive, for instance when the extractor is engaged with the screw, or in the case of a magnetic screw bit.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beadle in view of Official Notice, and further in view of McLaughlin et al (US 6,260,888).
As to claim 12, Beadle in view of Official Notice discloses the fluidic connector according to Claim 11, except that the screw bears on the second 
	However, McLaughlin et al teaches a similar coupling using a screw as a locking mechanism.  Attached with the screw at the screw head is an elastic element (spring 431, Fig. 4) which allows the coupling to more readily accommodate relative movement (see col. 3, ll. 3-7).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Beadle to include a spring at the screw head, as taught by McLaughlin et al, in order to better accommodate relative movement of the connector and connector components.

		
Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679